Exhibit 10.49
 
MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED SHARES
GRANTED UNDER THE STOCK INCENTIVE PLAN OF 2004
 
Date of Grant:  August 25, 2011
       
Restricted Shares

 
In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. Stock Incentive Plan of 2004, as amended  (the “2004
Plan”) and this Agreement, MGP INGREDIENTS, INC., a Kansas corporation (the
“Company”), hereby grants to the Participant named below the number of
Restricted Shares of Common Stock of the Company as set forth below:
 
Participant: Newkirk, Timothy W.
Number of Restricted Shares under the 2004 Plan:16,500
 
NOW, THEREFORE, the Company and the Participant hereby agree to the following
terms and conditions:
 
1. 
Issuance of Restricted Shares.  The shares described above are being issued by
the Company to the Participant as Restricted Shares pursuant to the terms and
provisions of the 2004 Plan and of the Guidelines for Issuance of Fiscal 2011
Restricted Share Awards (the “Guidelines”) adopted by the Human Resources
Committee of the Board of Directors of the Company, true copies of which are
attached hereto as Exhibits A and B and incorporated herein by reference.  Upon
the execution of this Agreement, the Company shall issue in the Participant’s
name the aggregate number of Restricted Shares described above, subject to the
provisions of the Guidelines requiring that such certificate or certificates be
held in the custody of the Company.

 
2. 
Vesting in Restricted Shares.  Subject to the provisions of the Guidelines,
Restricted Shares shall vest in the Participant upon the Participant’s
completion of five (5) full years of employment with the Company commencing on
August 25, 2011.  Except as provided in the Guidelines, the Restricted Shares
issued to the Participant shall be forfeited to the Company if the Participant’s
employment with the Company is terminated prior to the end of the applicable
Restriction Period. Notwithstanding vesting, this award will be subject to any
applicable claw back policy that may be adopted, as referenced in the
Guidelines.  As noted in the Guidelines, any such claw back policy will also
apply to fiscal 2011 incentive cash compensation and may apply to stock awards
or incentive compensation made or paid in prior years.

 
3.
Restriction on Transfer. The Participant shall not voluntarily sell, exchange,
transfer, pledge, hypothecate, or otherwise dispose of any Restricted Shares to
any other person or entity during the applicable Restriction Period.  Any
disposition or purported disposition made in violation of this paragraph shall
be null and void, and the Company shall not recognize or give effect to such
disposition on its books and records.

 
4. 
Legend on Certificates.  In order that all potential transferees and others
shall be put on notice of this Agreement and so long as the risk of forfeiture
exists under the Plan and Guidelines, each certificate evidencing ownership of
the Restricted Shares issued pursuant to the Plan (and any replacements thereto)
shall bear a legend in substantially the following form:

 
 
 

--------------------------------------------------------------------------------

 
“The shares evidenced by this Certificate have been issued pursuant to the MGP
Ingredients, Inc. Stock Incentive Plan of 2004 and a related agreement (the
“Agreement”) between the Company and the registered holder.  The holder’s rights
are subject to the restrictions, terms and conditions of the Plan and to the
Agreement, which restricts the transfer of the shares and subjects them to
forfeiture to the Company under the circumstances referred to in the Agreement. 
This legend may be removed when the holder’s rights to the shares vest under the
Agreement.”
 
5.  
Controlling Provisions.  The provisions of the Guidelines shall apply to the
award made under this Agreement.  In the event of a conflict between the
provisions of this Agreement and the Guidelines, the provisions of the
Guidelines will control.

 
IN WITNESS WHEREOF, this Instrument has been executed as of this 25th day of
August, 2011.
 

 
MGP INGREDIENTS, INC.
         
By:
/s/ John R. Speirs    
John R. Speirs, Lead Director

 
ACKNOWLEDGEMENT
 
I understand and agree that the Restricted Shares to be acquired by me are
subject to the terms, provisions and conditions hereof and of the Plan and
Guidelines, to all of which I hereby expressly assent.  This Agreement shall be
binding upon and inure to the benefit of the Company, myself, and our respective
successors and legal representatives.
 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, nor may any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought to be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.
 
Signed this 30th of August, 2011
 
 

  /s/ Timothy W. Newkirk  
Signature of Participant


